Exhibit 10.1

 

Second Amendment to Warrant Agency Agreement and Warrant

 

This Amendment, dated November 20, 2019 (“Amendment”), is entered into by and
between InVivo Therapeutics Holdings Corp., a Nevada corporation (the
“Company”), and Continental Stock Transfer & Trust Company as Warrant Agent (the
“Warrant Agent”), and amends that certain Warrant Agency Agreement, dated as of
June 25, 2018, as amended (the “Warrant Agreement”), and that certain Series A
Common Stock Purchase Warrant dated June 25, 2018, as amended, (the “Warrant”).

 

WHEREAS, the Company and the Warrant Agent entered into the Warrant Agreement,
and the Company issued the Warrant; and

 

WHEREAS, on September 27, 2018 the Company and the Warrant Agent amended the
Warrant Agreement and the Warrant; and

 

WHEREAS, the Company and the Warrant Agent desire to further amend the Warrant
Agreement and the Warrant as set forth herein; and

 

WHEREAS, the Warrant may be amended in accordance with Section 5(l) thereof; and

 

WHEREAS, pursuant to Section 20(a) of the Warrant Agency Agreement, the Company
and the Warrant Agent may amend the Warrant Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
Company and the Warrant Agent agree as follows:

 

1.Amendment to Warrant Agreement. The Warrant Agreement is hereby amended by
replacing Section 2(b) of Exhibit 1-A thereof in its entirety with the
following:

 

The exercise price per share of Common Stock under this Warrant shall be
$0.2327, subject to adjustment hereunder (the “Exercise Price”).

 

2.Amendment to Warrant. The Warrant is hereby amended by replacing Section 2(b)
thereof in its entirety with the following:

 

The exercise price per share of Common Stock under this Warrant shall be
$0.2327, subject to adjustment hereunder (the “Exercise Price”).

 

3.Counterparts. This Amendment may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

4.Effect of Amendment. Except as specifically amended herein, the Warrant
Agreement and the Warrant are hereby ratified and confirmed and shall remain in
full force and effect. Upon the effectiveness of this Amendment, on and after
the date hereof, each reference (i) in the Warrant Agreement to “the Agreement,”
“this Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and
each reference in the other documents entered into in connection with the
Warrant Agreement, shall mean and be a reference to the Warrant Agreement as
amended hereby, and (ii) in the Warrant to “the Warrant,” “this Warrant” or
hereunder “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the other documents entered into in connection with the Warrant,
shall mean and be a reference to the applicable Warrant as amended hereby.

 

[Signature page follows]

 



   

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

COMPANY:WARRANT AGENT:     InVivo Therapeutics Holdings Corp.: Continental Stock
Transfer & Trust Company      By: /s/ Richard Toselli By: /s/ Henry Farrell  
      Name: Richard Toselli Name: Henry Farrell         Title: President and
Chief Executive Officer Title: Vice President

 



   

 